Case 0:18-cv-61117-BB Document 115 Entered on FLSD Docket 10/29/2018 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 STEVEN BENTON AUBREY, and
 BRIAN EDWARD VODICKA,

        Plaintiffs,

 v.                                                     Case No. 18-cv-61117-BLOOM/Valle

 D MAGAZINE PARTNERS, L.P. et al.,

        Defendants.

 _________________________________________/

          DALLAS COUNTY DEFENDANTS’ RESPONSE IN OPPOSITION TO
      PLAINTIFFS’ MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

        Defendants Dallas County, Texas, Dallas County Sheriff’s Department, and Melinda

 Christine Urbina (collectively “Dallas County Defendants”), pursuant to this Court’s Order on

 October 22, 2018, ECF No. [107], hereby respond to and oppose Plaintiffs’ motion for leave to file

 an amended complaint, ECF No. [106], and state:

                                           I. Introduction

        At issue is a motion filed by the pro se Plaintiffs that seeks leave to replace their 90-page

 complaint and with another 90-page version. Despite the long-winded nature of their pleadings,

 Plaintiffs’ motion is essentially a one-liner saying that leave to amend should be freely given

 “when justice so requires.” While that tracks the language of Fed. R. Civ. P. 15, Plaintiffs’ motion

 is completely silent as to why “justice” would require this amendment. Moreover, their motion

 does not even mention what allegations have been added or changed, nor is it accompanied by any

 memorandum of law -- in direct violation of S.D. Fla. L. R. 7.1. Plaintiffs have just left the Court

 and Defendants to figure everything out for themselves, which further violates Fed. R. Civ. P.

 7(b)(1)(B). That rule demands that motions “state with particularity the grounds for seeking the

 order,” and Plaintiffs’ motion falls woefully short.
Case 0:18-cv-61117-BB Document 115 Entered on FLSD Docket 10/29/2018 Page 2 of 4



        While those deficiencies alone are a sufficient basis upon which to the motion, the proposed

 amended pleading reveals additional problems. Specifically, Plaintiffs’ amended version does not

 add any new facts against the Dallas County Defendants that would establish personal jurisdiction

 over them or proper venue. Nor have Plaintiffs added any new facts that would support the causes

 of action that they have asserted against the Dallas County Defendants. These Defendants have

 already filed a comprehensive motion to dismiss addressing the multitude of jurisdictional, venue-

 related, and substantive flaws in the claims that were asserted against them in the original

 complaint, and nothing in the amended version cures any of those fatal defects. As such, the filing

 of their proposed amended complaint would be futile. That is a well-recognized ground for

 denying any amendment because, as the Eleventh Circuit has observed, “justice does not require

 district courts to waste their time on hopeless cases.” Mizzaro v. Home Depot, Inc., 544 F.3d 1230,

 1255 (11th Cir. 2008) (denying leave to amend complaint where motion failed to present anything

 that would bolster allegations in present complaint).

                                           II. Argument

        While Federal Rule of Civil Procedure 15(a)(2) provides that the court should give leave to

 amend “when justice so requires,” the case law is well-settled that it is proper and appropriate to

 deny leave when amending the complaint would be futile. That circumstance exists where, as here,

 “the complaint as amended would still be properly dismissed.” See, e.g., Coventry First, LLC v.

 McCarty, 605 F.3d 865, 870 (11th Cir. 2010) (affirming denial of leave to amend based on futility

 where amended complaint would still fail to state a claim); see also Posner v. Essex Ins. Co., Ltd.,

 178 F.3d 1209, 1222 (11th Cir. 1999) (denial of leave to amend was proper where plaintiffs failed

 to set out new factual allegations to support personal jurisdiction); Pavlovich v. New York, No. 11-

 80969-CIV, 2011 WL 3878353 at *1-*2 (S.D. Fla. Sept. 2, 2011) (denying leave because

 amendment would be futile where court still lacked personal jurisdiction over New York

                                                   2
Case 0:18-cv-61117-BB Document 115 Entered on FLSD Docket 10/29/2018 Page 3 of 4



 defendants, plaintiff failed to state a claim, and venue would be proper in New York, not Florida);

 Martinec v. Party Line Cruise Co., No. 07-80098-CIV, 2007 WL 3197610 at *2-*3 (S.D. Fla. Oct.

 29, 2007) (denying leave based on futility because “Amended Complaint could not possibly

 survive a motion to dismiss” where it failed to allege facts to establish personal jurisdiction over a

 defendant).

        As it relates to the Dallas County Defendants, the proposed amended complaint fares no

 better than the original complaint, and is subject to dismissal on all the same grounds that are set

 forth in the Dallas County Defendants’ pending motion to dismiss the original complaint. ECF No.

 [54]. The allegations regarding these Defendants have not changed in any material way.             In

 addition, just like their original complaint, the proposed amended version expressly acknowledges

 that these Defendants are Texas residents or governmental entities,1 and that all the events at issue

 took place in Texas while Plaintiffs resided there.2 Consequently, the proposed amendment is

 futile. To permit such an amendment would waste this Court’s time, effort, and judicial resources

 and would unfairly cause these Defendants to incur unnecessary expense in defending against

 another baseless complaint. Accordingly, this Court should deny Plaintiffs’ motion.

                                           III. Conclusion

        Based on the foregoing, Defendants Dallas County, Texas, Dallas County Sheriff’s

 Department, and Melinda Christine Urbina, respectfully request that this Court enter an order

 denying the Plaintiffs’ motion for leave to file first amended complaint.



        1
              Compare Proposed First Amended Complaint, ECF No. [106] ¶¶ 11-12, and 32 with
 Original Complaint, ECF No. [1] ¶¶ 18 and 31-33.
        2
               Compare Proposed First Amended Complaint, ECF No. [106] ¶¶ 119, 392, 420,
 441, and 464, with Original Complaint, ECF No. [1] ¶¶ 148, 281, 291, 339, 410, 430, 450, 463,
 484, and 507. See also references to Plaintiffs’ residing in Texas: ECF No. [106] ¶¶ 168, 170, 380,
 and 410 and ECF No. [1] ¶¶ 200, 202, 419, and 453.

                                                   3
Case 0:18-cv-61117-BB Document 115 Entered on FLSD Docket 10/29/2018 Page 4 of 4




 Respectfully submitted,

 /s/ Dana J. McElroy                                /s/ Peter L. Harlan
 DANA J. MCELROY                                    PETER L. HARLAN
 Florida Bar No. 845906                             Assistant District Attorney
 dmcelroy@tlolawfirm.com                            pharlan@dallascounty.org
 Thomas & LoCicero PL                               Texas Bar No. 09011300
 915 Middle River Dr., Suite 309                    Frank Crowley Courts Building
 Ft. Lauderdale, FL 33304                           133 N. Riverfront Blvd., LB 19
 (954) 703-3416 (Telephone)                         Dallas, Texas 75207-4399
                                                    (214) 653-3691 (Telephone)
                                                    (214) 653-2899 (Facsimile)

 ATTORNEYS FOR DEFENDANTS                           ATTORNEY FOR DEFENDANTS
 Dallas County Texas, Dallas County Sheriff’s       Dallas County Texas, Dallas County Sheriff’s
 Dept., and Melinda Christine Urbina                Dept., and Melinda Christine Urbina
                                                    Attorney Pro Hac Vice




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 29th day of October, 2018, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record and Pro Se Plaintiffs, either via

 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorized to receive electronic Notices of

 Electronic Filing.

                                                    By: /s/ Dana J. McElroy
                                                            Attorney




                                                4
